Order, Supreme Court, Bronx County, entered June 25, 1974, unanimously reversed, on the law and matter remanded for further proceedings, without costs and without disbursements. This is an appeal from an application by the mother of an infant to change the latter’s name. The infant was born out of wedlock and given the last name of his putative father. His mother, the moving party, has since married and seeks to have the child’s name changed to that of her husband. A complicating factor is that it appears that her husband is presently incarcerated. Special Term denied the application upon the ground that it would not be in the best interest of the boy, who is now nearing school age, to be known as the son of a person presently incarcerated. We believe that sufficient facts have not been adduced to make an informed determination on this question. For instance, there is no proof of the nature of the charge against the husband, or the period of incarceration involved. The matter is remanded so that the necessary facts can be developed. Concur — MeGivern, P. J., Nunez, Steuer and Capozzoli, JJ.